Case 2:21-cv-10146-BAF-DRG ECF No. 7, PagelD.89 Filed 01/22/21 Page 1of1

AO 440 (Rev. 06/12) Summons in a Civil Action

Summons and Complaint Return of Service

 

Case No. 21-cv-10146
Hon. Bernard A. Friedman

(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, ifany) — Reimer Priester

was received by me on (da‘e) DN-I2- 202 :

 

( I personally served the summons on the individual at (place)

 

 

on (date) 3 or

 

(7 J left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

O Iserved the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

on (date) ; Or

 

O I returned the summons unexecuted because 5 or

Wi Other (specify): Svat hy onal te etherneg Soha Shale wa Dl~ 22 Jo 2) ft Siitad le

pus Ragreeeusat di eseage t Stevie.

 

 

My fees are $ for travel and $ for services, for a total of $

I declare under penalty of perjury that this information is true.

Date: OU 22-Yonp Lue Ete A
Server's signatur

erver’s Signature

Seam Mokelell , Atbrnes ihe habe Muivien dud Meese

Printéd name and title

ov a Coater, Suxte 20, Dent, MZ AF 24%

Server's address

Additional information regarding attempted service, etc:
